Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 23, 2015

The Court of Appeals hereby passes the following order:

A15A1307. BRUCE M. GREER v. THE STATE.

      In 2000, Bruce Greer was convicted of armed robbery, aggravated assault, and
other crimes. We affirmed his convictions in an unpublished opinion. See Greer v.
State, Case No. A03A0526 (decided March 19, 2003).1 In September 2014, Greer
filed a motion to vacate a void sentence. The trial court denied his motion, and Greer
appeals. We, however, lack jurisdiction.
      An appeal may lie from an order denying a motion to vacate a void sentence
if the defendant raises a colorable claim that the sentence is, in fact, void or illegal.
See Harper v. State, 286 Ga. 216 n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). A sentence is void only if it imposes
punishment that the law does not allow. Von Thomas v. State, 293 Ga. 569, 572 (2)
(748 SE2d 446) (2013). In his motion, Greer argued that the prosecutor was biased
against him, suppressed exculpatory evidence, and used perjured testimony.2 These


      1
         Greer later filed an extraordinary motion for new trial, which the trial court
denied. He sought discretionary review of that ruling, but we denied his application.
See Greer v. State, Application No. A09D0332 (decided May 11, 2009). Greer then
filed a “Motion to Vacate And/Or Set Aside Judgment Obtained By Perjury,” which
the trial court also denied. Greer appealed directly to this Court, but we dismissed
the appeal for lack of jurisdiction. See Greer v. State, Case No. A14A1029
(dismissed March 21, 2014).
      2
       Greer also briefly challenged the validity of a 1997 probation revocation. But
a timely application for discretionary appeal is required to appeal an order whose
underlying subject matter is the revocation of probation. See OCGA § 5-6-35 (a) (5);
are challenges to the validity of his convictions, not his sentence, and they do not
assert grounds upon which his sentence can be declared void. See Brown v. State,
297 Ga. App. 738 (678 SE2d 172) (2009). Because Greer did not argue that his
sentence exceeds the statutory maximum for his offenses, he did not raise a colorable
void sentence argument. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            03/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




White v. State, 233 Ga. App. 873 (505 SE2d 228) (1998).